Opinion issued January 28, 2020




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00653-CV
                            ———————————
                    IN RE SHAWN RAY DENSON, Relator



          Original Proceeding on Petition for Writ of Habeas Corpus


                          MEMORANDUM OPINION

      Relator, Shawn Ray Denson (“Shawn”), has filed an amended petition for writ

of habeas corpus, challenging the trial court’s order holding him in contempt for

“failure to obey a court order” and committing him to county jail after he failed to
pay a sum owed pursuant to a final divorce decree.1 In three issues, Shawn contends

that the trial court’s order is void.

       We grant the petition.

                                        Background

       On October 18, 2018, the trial court signed a final divorce decree dissolving

the marriage between Shawn and real party in interest, Wendy Gayle Denson

(“Wendy”). Among the provisions in the final divorce decree was a requirement that

Shawn pay Wendy certain “debts” including

       The sum of two hundred fifty-seven thousand, two hundred twenty
       dollars ($257,220.00), payable under the terms of a promissory note, to
       [Wendy], over five (5) years, at a rate of four thousand, two hundred
       eighty-seven dollars ($4,287.00) per month, beginning December 1,
       2018, and a like amount being due the first of each consecutive month
       thereafter until the note is paid in full.

Shawn purportedly executed a promissory note for the $257,220 “debt” on

December 5, 2018.2

       On June 18, 2019, Wendy filed a petition for enforcement of property division

by contempt and suit for breach of contract, alleging that Shawn had failed to comply

with the terms of the final divorce decree in several ways, including by failing to



1
       The underlying case is In the Matter of the Marriage of Wendy Gayle Denson and
       Shawn Ray Denson, cause number 97658-F, pending in the 300th District Court of
       Brazoria County, Texas, the Honorable K. Randall Hufstetler, presiding.
2
       The $257,220 promissory note is included in the final divorce decree’s category of
       “Debts to [Shawn],” which enumerates debts owed by Shawn.

                                            2
make the $4,287 monthly installment payments due on the promissory note from

March through June 2019.

      After a hearing on Wendy’s petition, the trial court held Shawn in contempt

for violating the court’s “order/decree” and ordered him confined to county jail until

he made the missed installment payments – which totaled $25,722 – and paid $3,500

in attorney’s fees, expenses, and costs.

      Shawn was taken into custody on August 29, 2019. He then filed his petition

for writ of habeas corpus with this Court. This Court then ordered that he be

discharged after paying a $500 bond, pending the outcome of this proceeding.

                                Standard of Review

      A commitment order may be collaterally attacked in a habeas corpus

proceeding. In re Henry, 154 S.W.3d 594, 596 (Tex. 2005); In re McLaurin, 467
S.W.3d 561, 564 (Tex. App.—Houston [1st Dist.] 2015, orig. proceeding). This

Court has only limited jurisdiction over habeas corpus proceedings. See TEX. GOV’T

CODE ANN. § 22.221(d); In re Spriggs, 528 S.W.3d 234, 236 (Tex. App.—Amarillo

2017, orig. proceeding) (explaining appellate courts have habeas jurisdiction only

where party’s restraint of liberty arises from violation of order, judgment, or decree

made by court or judge in civil case). “A writ of habeas corpus will issue if the trial

court’s contempt order is void, either because it is beyond the court’s power or

because the relator has not been afforded due process.” Henry, 154 S.W.3d at 596;


                                           3
see also Ex parte Casey, 944 S.W.2d 18, 19 (Tex. App.—Houston [14th Dist.] 1997,

no writ) (“The purpose of a writ of habeas corpus is not to determine the guilt of the

contemnor, but only to determine whether he was afforded due process of law or if

the order of contempt was void.”); see also McLaurin, 467 S.W.3d at 564. The

relator has the burden to show that a contempt order is void. In re Munks, 263 S.W.3d
270, 272–73 (Tex. App.—Houston [1st Dist.] 2007, orig. proceeding). Until the

relator has discharged his burden of showing his entitlement to relief, the contempt

order is presumed valid. In re Parr, 199 S.W.3d 457, 460 (Tex. App.—Houston [1st

Dist.] 2006, orig. proceeding).

                                  Failure to Pay a Debt

      In his second issue, Shawn argues that the trial court’s order holding him in

contempt and committing him to county jail is void because an order of

“confinement for failure to pay a debt” violates article I, section 18 of the Texas

Constitution.

      It is well-settled that “a commitment order that violates the Texas Constitution

is beyond the court’s power and is void.” In re Henry, 154 S.W.3d at 596. Article 1,

section 18 of the Texas Constitution provides that “[n]o person shall ever be

imprisoned for debt.” Thus, “although an order requiring payment of debt may be

enforced through legal processes like execution or attachment, a confinement order

premised on [the] failure to pay a debt is void.” In re Henry, 154 S.W.3d at 596.


                                            4
That an amount owed is quantified in a final divorce decree or other order signed by

the trial court does not mean that nonpayment is automatically contempt punishable

by confinement. See, e.g., In re Henry, 154 S.W.3d at 597 (“The fact that the

[property] tax obligation was imposed as a part of the division of community

property does not in itself transform the obligation into one enforceable by coercive

contempt.”); Ex parte Yates, 387 S.W.2d 377, 380 (Tex. 1965) (“The order itself

reveals that the money which [relator] was being ordered to pay to [real party in

interest] . . . was money to be earned by [relator] in the future . . . The record clearly

shows that [relator] is being imprisoned for debt in violation of the Texas

Constitution.”); In re Richardson, 528 S.W.3d 155, 161 (Tex. App.—El Paso 2017,

orig. proceeding) (“The divorce decree included a money judgment for the

reimbursement award . . . . This judgment is a debt and it cannot be enforced by

contempt.”).3




3
      Notably, the failure to pay child support, spousal maintenance or contractual
      alimony may be punishable by a contempt finding that results in incarceration. See,
      e.g., In re Brown, No. 12-09-00154-CV, 2009 WL 1492836, at *1 (Tex. App.—
      Tyler May 29, 2009, orig. proceeding); In re C.F., 576 S.W.3d 761, 770 (Tex.
      App.—Fort Worth 2019, orig. proceeding.) (“A person may be held in contempt and
      imprisoned for failing to pay child support because the obligation to pay child
      support is a duty, not a debt.”) (citing TEX. FAM. CODE ANN. §§ 157.001, 157.166–
      .167; Henry, 154 S.W.3d at 596). Such circumstances are not present in the instant
      case.


                                            5
      Relator asserts that he has been “incarcerated for failing to pay monthly

payments to his ex-wife[, Wendy,] pursuant to a promissory note created in the [final

divorce] [d]ecree.” “This was not a support obligation,” but rather the final divorce

decree set forth “a straightforward obligation to pay a debt.” So the trial court’s order

holding him in contempt and committing him to county jail for failing to make the

monthly installment payments due to Wendy constituted an order of “confinement

for failure to pay a debt” and violates article I, section 18 of the Texas Constitution.

We agree, noting that the El Paso Court of Appeals recently addressed a similar

situation.

      In Richardson, the divorce decree awarded the ex-wife, Julie, a judgment for

$55,678.98, which comprised reimbursement for half of (1) the proceeds of a

livestock sale, (2) community funds used to pay down the separate property debts of

the relator, Thomas, and (3) farm equipment bought with community funds. 528
S.W.3d at 157. The trial court ordered Thomas to sign a promissory note for the

$55,678.98 judgment plus additional sums that Julie incurred in support of their

children. Id. at 158. After Julie moved to enforce, alleging, in part, that Thomas had

not paid the $55,678.98 judgment, the trial court held him in civil contempt and

ordered him confined in the El Paso County Jail. Id. The trial court then suspended

the commitment and placed Thomas on community supervision for as long as he

made installment payments on the amount due. Id. After Thomas later failed to make


                                           6
the installment payments, the trial court found Thomas had violated the terms of its

order suspending the commitment and committed him to jail. Id. at 160. Thomas

then petitioned for a writ of habeas corpus, asserting the commitment order based

on his failure to pay the judgment for $55,678.98 was “void because it [] resulted in

his confinement for a debt.” Id. at 161. The El Paso Court of Appeals agreed,

explaining that the $55,678.98 judgment was “a debt, and it [could not] be enforced

by contempt.” Id.

      Here, the $257,220.00 promissory note executed by Shawn is, similarly, a

debt. See Richardson, 528 S.W.3d at 161. Because the Texas Constitution prohibits

the imprisonment of any person for a debt, we hold that the trial court’s order holding

Shawn in contempt and committing him to county jail for failing to make the

monthly installment payments due to Wendy is void. See TEX. CONST. ART. I, § 18.;

Richardson, 528 S.W.3d at 161.

      We sustain Shawn’s second issue.4


4     We have considered Wendy’s arguments raised in her response to the amended
      petition for writ of habeas corpus and are not persuaded by them. For instance,
      Wendy argues that the parol evidence rule prevents our review of Shawn’s amended
      petition, but we disagree. See West v. Quintanilla, 573 S.W.3d 237, 243 (Tex. 2019)
      (“When parties have entered into a valid, written, integrated contract,
      the parol evidence rule precludes enforcement of any prior or contemporaneous
      agreement that addresses the same subject matter and is inconsistent with the written
      contract.”) (citations omitted). We also decline Wendy’s invitation to modify the
      trial court’s enforcement order so that confinement would be allowed under Texas
      Family Code section 9.012, which states that the court may enforce by contempt
      only debts for “a sum of money in existence at the time the decree was rendered; or
      a matured right to future payments. . . .” The promissory note at issue does not
                                           7
      Because we have sustained Shawn’s second issue, we need not address his

first and third issues. See TEX. R. APP. P. 47.1.

                                     Conclusion

      We grant Shawn’s petition for writ of habeas corpus and vacate the trial

court’s August 31, 2019 order holding Shawn in contempt and committing him to

county jail. We further order him discharged from custody and released from the

bond set by this Court on September 4, 2019.



                                               Julie Countiss
                                               Justice

Panel consists of Justices Keyes, Goodman, and Countiss




      satisfy either requirement. See TEX. FAM. CODE ANN. §9.012; Richardson, 528
S.W.3d at 161.
                                           8